Electronically Filed
                                                          Supreme Court
                                                          SCWC-29630
                                                          18-MAY-2012
                                                          11:14 AM
                            NO. SCWC-29630

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             ALOHACARE, Petitioner/Plaintiff-Appellant,

                                  vs.

  DEPARTMENT OF HUMAN SERVICES, Respondent/Defendant-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 29630; CIV. NO. 08-1-1531)

                          ORDER OF CORRECTION
                (By:   Acoba, Duffy, and McKenna, JJ.)

            IT IS HEREBY ORDERED that the opinion of the court

filed on May 11, 2012 is corrected as follows:

            On the first page, the case caption is corrected by

deleting “CR. NO. 08-1-1531” and replacing it with “CIV. NO. 08-

1-1531.”

            The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

            DATED:   Honolulu, Hawai#i,   May 18, 2012.

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ James E. Duffy, Jr.

                                   /s/ Sabrina S. McKenna